DETAILED ACTION
The Amendment filed April 15th, 2022 has been entered and fully considered. Claims 1-21 and 26-32 are pending in this application. Claims 22-25 have been cancelled. Claims 1, 2, 4, 5, 8, 12-14, 16, 17 and 20 have been amended. Claims 26-32 have been newly added. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 10-11, 14, 16, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al., (hereinafter ‘Weber’, U.S. PGPub. No. 2007/0088413) in view of Fisher, III (hereinafter ‘Fisher’, U.S. PGPub. No. 2003/0092978) and Boyce et al., (hereinafter ‘Boyce’, U.S. PGPub. No. 2010/0330338). 
Regarding claim 1, Weber discloses (Figs. 1 and 3-3C; also see Figs. 5-8) a radiofrequency (RF)-based treatment system (high frequency power supply 16; [0024], “operative to generate high frequency electrical current, typically in the radio-frequency (RF) region of the electromagnetic spectrum, which is transferred to at least the active electrodes of the electrode array 18”) comprising: an applicator (Fig. 3) comprising an inner region and a plurality of layers, the plurality of layers comprises a first dielectric layer (dielectric layer 64 in Fig. 3A), a second dielectric layer (dielectric layer 62 in Fig. 3A), and a conductive layer (electrode array 18, electrodes 56, 60 in Fig. 3-3C), wherein the first dielectric layer and the second dielectric layer sandwich the conductive layer (see Figs. 3A-3B). Weber further discloses the system may be used to deliver high frequency energy to modify tissue and perform a number of treatments of the skin and underlying tissue ([0059]-[0060]); the modification of the tissue may comprise altering a physical feature of the tissue, a structure of the tissue, or a physical property of the tissue ([0059]). 
Although Weber teaches an applicator comprising a plurality of layers, Weber is silent regarding a flexible applicator, wherein the plurality of layers define a plurality of kerfs, the inner region and N regions extending from the inner region, wherein the plurality of kerfs divide the applicator into N regions, wherein two or more kerfs each define a gap between two of the N regions.
However, in the same field of endeavor, Fisher (Figs. 1-2) teaches a similar system comprising a flexible multilayer applicator (flexible medical electrode 10) including an inner region (central stem 18) and N regions (branches or furcations 20, 22) extending from the inner region (18), wherein a plurality of kerfs divide the applicator (10) into N regions (branches or furcations 20, 22). Two or more kerfs each define a gap between two of the N regions (see ‘kerfs’ defining a gap between branches or furcations 20, 22 as best illustrated in Fig. 2), forming branches or furcations (20, 22) that are more readily conformable to a patient than traditional applicators ([0004]-[0005]). Fisher teaches “[b]ecause of the thinness and furcated configuration of conductive layer 14, the flexibility of woven backing layer 12, and the amorphous nature of the hydrogel layer 28, electrode 10 is extremely flexible and can readily conform to contours of the body” ([0025]), thereby improving attachment and securement of the applicator during use. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Weber to include a flexible applicator wherein the plurality of layers define a plurality of kerfs, the inner region and N regions extending from the inner region, wherein the plurality of kerfs divide the applicator into N regions, wherein two or more kerfs each define a gap between two of the N regions as taught by Fisher in order to increase flexibility of the applicator and improve ease of conformity of the applicator to the contours patient’s body, ([0025]), thereby improving attachment and securement of the applicator during use. 
Further, Weber in view of Fisher are silent regarding the plurality of layers define a plurality of strain relief elements, wherein each strain relief element is an elliptical hole extending through and defined by the plurality of layers, wherein the gap extends from a strain relief element of the plurality of strain relief elements.
However, in the same field of endeavor, Boyce (Figs. 1A-1B) teaches flexible stretchable and conformable substrates (i.e.  flexible structured material substrate (SMS)) for integrated devices “having a patterned conformation that allows the substrate to experience local strains lower than the macroscopic strain imposed on the integrated device” ([0023]). Boyce teaches “[t]he strain permitting properties of the material will allow the SMS to experience areas of small, moderate or large strain without rupturing and provide shape recovery upon unloading. The SMS will be patterned with a structured (regular or irregular) system of “strain relief features” (SRFs) such as pores, slots, through holes, areas of reduced thickness, or a secondary material of contrasting mechanical behavior” ([0023]). Further each strain relief feature may be shaped as a semi-elliptical or elliptic-like shaped void (Figs, 1A-1B), but can be designed to have different shapes as desired ([0026]). Boyce further teaches “[t]he SRF patterns can be tailored to withstand a wide variety of loading conditions, while still maintaining continuous low strain regions within the substrate. For example, the SRF patterns can be tailored to allow biaxial stretching or multiaxial flexibility. Thus, these substrates can be used to create devices for which conformability to double (or more complex) curvature surfaces is desired” ([0027]). This configuration provides increased stretchability, flexibility, and/or conformability to these devices, for example flexible or stretchable electronics, and limits the overall strains and stresses transmitted to the components of the system and traces to avoid mechanical failure, and to ensure continuous electronic function, thereby allowing for novel applications ([0003]-[0004]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Weber in view of Fisher to further include a plurality of strain relief elements, wherein each strain relief element is an elliptical hole extending through and defined by the plurality of layers, as taught by Boyce. Doing so provides increased stretchability, flexibility, and/or conformability of the applicator, and limits the overall strains and stresses transmitted to the components of the system and traces to avoid mechanical failure, thereby ensuring continuous electronic function, and allowing for novel applications and improved attachment to the body of the patient.
Although Boyce teaches the flexible structured material substrate (SMS) “will be patterned with a structured (regular or irregular) system of “strain relief features” (SRFs) such as pores, slots, through holes, areas of reduced thickness, or a secondary material of contrasting mechanical behavior” ([0023]), and further teaches semi-elliptical or elliptic-like shaped voids as the strain relief features ([0026]), Weber in view of Fisher and Boyce are silent regarding wherein the gap extends from a strain relief element of the plurality of strain relief elements. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Weber in view of Fisher and Boyce to provide wherein the gap extends from a strain relief element of the plurality of strain relief elements since it has been held that rearranging parts of an invention involves only routine skill in the art,  In re Japikse, 86 USPQ 70. Further, as taught by the references above, such arrangement of parts would provide for increased stretchability, flexibility, and/or conformability of the applicator, and would limit the overall strains and stresses transmitted to the components of the system and traces to avoid mechanical failure, thereby ensuring continuous electronic function, and allowing for novel applications and improved attachment to the body of the patient.
Regarding claim 2, Weber in view of Fisher and Boyce teach all of the limitations of the RF-based treatment system of claim 1. In view of the prior modification of Weber in view of Fisher and Boyce, Fisher (Figs. 1-2) teaches wherein the N regions ranges from 2 regions to 12 regions (see Fig. 2 for regions, branches or furcations 20, 22). 
Regarding claim 3, Weber in view of Fisher and Boyce teach all of the limitations of the RF-based treatment system of claim 1. In view of the prior modification of Weber in view of Fisher and Boyce, Boyce teaches (Figs. 1A-1B) wherein the plurality of layers define one or more strain relief elements, wherein each strain relief element is a circular or elliptical hole in the plurality of layers ([0026], “FIGS. 1A-1B show the use of semi-elliptical or elliptic-like shaped voids as the strain relief features, the strain relief features can be designed to have different shapes”). See rejection of claim 1 above for obviousness rationale. 
Regarding claim 4, Weber in view of Fisher and Boyce teach all of the limitations of the RF-based treatment system of claim 3. In view of the prior modification of Weber in view of Fisher and Boyce, the combination necessarily teaches wherein one or more of the plurality of kerfs terminate at the one or more strain relief elements, wherein the inner region is adjacent the one or more strain relief elements. See rejection of claim 1 above for obviousness rationale.
Regarding claim 5, Weber in view of Fisher and Boyce teach all of the limitations of the RF-based treatment system of claim 1. In view of the prior modification of Weber in view of Fisher and Boyce, Fisher (Figs. 1-2) teaches wherein the inner region is a kerf-free region, wherein N regions is 6 regions (see Fig. 2 for regions, branches or furcations 20, 22 forming 6 regions).
Regarding claim 6, Weber in view of Fisher and Boyce teach all of the limitations of the RF-based treatment system of claim 1. In view of the prior modification of Weber in view of Fisher and Boyce, Fisher (Figs. 1-2) teaches wherein the N regions comprises a first region and a second region (Fig. 1), wherein each of the first and second region define one or more areas, borders, or kerfs that are substantially the same (see Fig. 2 for regions, branches or furcations 20, 22 are substantially the same).
Regarding claim 8, Weber in view of Fisher and Boyce teach all of the limitations of the RF-based treatment system of claim 1. In view of the prior modification of Weber in view of Fisher and Boyce, Fisher (Figs. 1-2) teaches wherein the applicator defines an applicator shape (Fig. 1), wherein applicator shape is selected from the group consisting of elliptical, circular, substantially elliptical, substantially circular, pear shaped, substantially pear shaped, submental, and combinations thereof (see Fig. 1 for circular flexible medical electrode 10).
Regarding claim 10, Weber in view of Fisher and Boyce teach all of the limitations of the RF-based treatment system of claim 1. In view of the prior modification of Weber in view of Fisher and Boyce, Weber (Figs. 1 and 3-3C; also see Figs. 5-8) discloses wherein the applicator further comprises an electrical connector (electrical connecting cable 19 in Fig. 1; [0022], electrically couples the electrode assembly 14 with high frequency power supply 16), the electrical connector in electrical communication with one or more addressable regions of conductive layer ([0022]; also see Figs. 3-3C and Figs. 5-8 for electrical connections to electrode array 18).
Regarding claim 11, Weber in view of Fisher and Boyce teach all of the limitations of the RF-based treatment system of claim 10. In view of the prior modification of Weber in view of Fisher and Boyce, Weber (Figs. 1 and 3-3C; also see Figs. 5-8) discloses an RF treatment system comprising an RF generator (high frequency power supply 16; [0024], “operative to generate high frequency electrical current, typically in the radio-frequency (RF) region of the electromagnetic spectrum, which is transferred to at least the active electrodes of the electrode array 18”), the RF generator having an operating frequency that ranges from about 0.5 MHz to about 10 MHz ([0024], “The operating frequency of power supply 16 may advantageously be in the range of several hundred kHz to about 20 MHz to impart a therapeutic effect to the tissue 24”), wherein the RF generator is in electrical communication with the electrical connector ([0022]; see Figs. 1 for electrical connecting cable 19 and Figs. 3-3C and Figs. 5-8 for power supply 16).
Regarding claim 14, Weber in view of Fisher and Boyce teach all of the limitations of the RF-based treatment system of claim 1. Weber further discloses wherein conductive layer (electrode array 18, electrodes 56, 60 in Fig. 3-3C) comprises a continuous copper sheet (see sheet electrode 56; [0029], “The sheet electrode 56 and secondary electrodes 60 are each constituted by an electrically conductive material, such as a metal like copper”).
In view of the prior modification of Weber in view of Fisher and Boyce, the combination necessary teaches wherein each of the N regions (see obviousness rejection of claim 1 above) further comprises a first layer of dielectric material having a first thickness and a first area (dielectric layer 64 in Fig. 3A; it noted layer 64 would necessarily have a first thickness and a first area), and a second layer of dielectric material having a second thickness and a second area (dielectric layer 62 in Fig. 3A; it noted layer 62 would necessarily have a second thickness and a second area), wherein the first layer of dielectric material (64) and the second layer of dielectric material (62) sandwiches a portion of the continuous copper sheet (56) disposed in each of the N regions. 
Regarding claim 16, Weber in view of Fisher and Boyce teach all of the limitations of the RF-based treatment system of claim 1, but are silent regarding wherein area of  the flexible applicator ranges from about 50                                 
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                             to about 600                                
                                    
                                        
                                             
                                            c
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            . However, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the area of the flexible applicator to be in a range from about 50                                 
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                             to about 600                                
                                    
                                        
                                             
                                            c
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 21, Weber in view of Fisher and Boyce teach all of the limitations of the RF-based treatment system of claim 1. In view of the prior modification of Weber in view of Fisher and Boyce, Fisher (Figs. 1-3) teaches wherein the plurality of layers further comprises one or more adhesive layers ([0022], “electrode 10 is initially formed as a laminate of endless strips of backing material 12, which has an inner adhesive coating, partially covered by an opaque liner layer 24”), a polyamide layer, and an aqueous gel layer (see [0025], thick strip of conductive hydrogel 26 for contacting the skin). 
Regarding claim 26, Weber in view of Fisher and Boyce teach all of the limitations of the RF-based treatment system of claim 1, but are silent regarding wherein the width of the gap increases along a length of the kerf. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the width of the gap as taught by Weber in view of Fisher and Boyce such that the width of the gap increases along a length of the kerf, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 1 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Flyash et al., (hereinafter ‘Flyash’, EP2627400B1) and Kappel (hereinafter ‘Kappel’, U.S. Pat. 5,792,216). 
Regarding claim 1, Weber discloses (Figs. 1 and 3-3C; also see Figs. 5-8) a radiofrequency (RF)-based treatment system (high frequency power supply 16; [0024], “operative to generate high frequency electrical current, typically in the radio-frequency (RF) region of the electromagnetic spectrum, which is transferred to at least the active electrodes of the electrode array 18”) comprising: an applicator (Fig. 3) comprising an inner region and a plurality of layers, the plurality of layers comprises a first dielectric layer (dielectric layer 64 in Fig. 3A), a second dielectric layer (dielectric layer 62 in Fig. 3A), and a conductive layer (electrode array 18, electrodes 56, 60 in Fig. 3-3C), wherein the first dielectric layer and the second dielectric layer sandwich the conductive layer (see Figs. 3A-3B). Weber further discloses the system may be used to deliver high frequency energy to modify tissue and perform a number of treatments of the skin and underlying tissue ([0059]-[0060]); the modification of the tissue may comprise altering a physical feature of the tissue, a structure of the tissue, or a physical property of the tissue ([0059]). 
Although Weber teaches an applicator comprising a plurality of layers, Weber is silent regarding a flexible applicator. 
However, in the same field of endeavor, Flyash teaches a similar system (patch 108 in Fig. 1; also see Fig. 3) comprising a flexible applicator (substrate 212, electrodes 204, 208; [0020]], “a suitable substrate materials include polyimide film, paper, or similar material, with a thickness of 0.5mil to 60mil (12.5 micron to 1500 micron)”). Flyash further teaches “[t]he patches may be of different geometrical shapes and sizes. The shape of the patches may resemble the skin segment to which the patches may be applied” ([0021]). This configuration would necessarily improve conformity to the target location (i.e. skin), thereby increasing security, accuracy and efficiency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Weber to include a flexible applicator as taught by Flyash in order to improve conformity to the target location (i.e. skin), thereby increasing security, accuracy and efficiency. 
Weber in view of Flyash are silent regarding the plurality of layers define a plurality of kerfs and a plurality of strain relief elements, the inner region and N regions extending from the inner region, wherein the plurality of kerfs divide the applicator into N regions, wherein each strain relief element is an elliptical hole extending through and defined by the plurality of layers, wherein two or more kerfs each define a gap between two of the N regions, wherein the gap extends from a strain relief element of the plurality of strain relief elements.
However, in the same field of endeavor, Kappel (Figs. 1-2) teaches a similar system comprising a plurality of slits (80, 85, 90, 92) that allow the blanket and associated head cover to more easily conform to the patient’s body in use (col. 3, ll. 28-30), thereby improving attachment and security. Kappel teaches “more than two slits could be provided along the lower edge of the blanket, or further slits could be provided along other edges of the blanket to help with conformance of the blanket to the body of the patient” (col. 6, ll. 1-4). As can be seen in annotated Figure 1 below, the slits (90, 92) terminate at one or more strain relief elements, wherein each strain relief element is an elliptical hole extending through and defined by the plurality of layers (see annotated Figure 1). Further, two or more kerfs each define a gap between two of the N regions, wherein the gap extends from a strain relief element of the plurality of strain relief elements (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified system as taught by Weber in view of Flyash to include the plurality of layers define a plurality of kerfs and a plurality of strain relief elements, the inner region and N regions extending from the inner region, wherein the plurality of kerfs divide the applicator into N regions, wherein each strain relief element is an elliptical hole extending through and defined by the plurality of layers, wherein two or more kerfs each define a gap between two of the N regions, wherein the gap extends from a strain relief element of the plurality of strain relief elements, as taught by Kappel in order to improve ease of conformity of the applicator to the patient’s body in use (col. 3, ll. 28-30), thereby improving attachment and security. 
It is noted that the slits would define a plurality of kerfs, and the plurality of kerfs (as illustrated below) necessarily divide the applicator into N regions, wherein two or more kerfs each define a gap between two of the N regions (as illustrated below), wherein the gap extends from a strain relief element (i.e. an elliptical hole in the plurality of layers) of the plurality of strain relief elements.


    PNG
    media_image1.png
    535
    839
    media_image1.png
    Greyscale


Regarding claim 26, Weber in view of Flyash and Kappel teach all of the limitations of the system according to claim 1. Kappel further teaches wherein the width of the gap increases along a length of the kerf (see annotated Figure 1 above for gap which increases along a length of the kerf towards the inner region). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Fisher and Boyce as applied to claim 1 above, and further in view of Sartor et al., (hereinafter ‘Sartor’, U.S. PGPub. No. 2006/0200122).
Regarding claim 7, Weber in view of Fisher and Boyce teach all of the limitations of the RF-based treatment system of claim 1, but are silent regarding wherein the plurality of layers comprises a label, wherein the label comprises N region identifiers, wherein each of the N region identifiers is disposed on one of the N regions.
However, in the same field of endeavor, Sartor teaches a similar system (system 800 in Figs. 35-40) comprising a surgical accessory (806) including “a bar code or an Aztec code (not shown) which can be read by the generator 802 for various purposes, such as instrument identification, instrument surgical settings, instrument surgical features” ([0138]; i.e. N region identifiers). Sartor further teaches that “the bar code or Aztec code can be read by a generator, which may help configure the generator in a special mode” ([0138]). It is well known in the art (as can be seen in Sartor) to provide a label, such as a bar code or Aztec code, in order to verify the instrument and provide any additional information relating to the configuration of the instrument settings and features ([0138]) thereby increasing accuracy and efficiency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Weber in view of Fisher and Boyce to include wherein the plurality of layers comprises a label, wherein the label comprises N region identifiers as taught by Sartor. Doing so verifies the instrument and provides any additional information that may be necessary relating to the configuration of the instrument settings and features ([0138]), thereby increasing accuracy and efficiency.
Regarding the limitation wherein each of the N region identifiers is disposed on one of the N regions, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the each of the N region identifiers as taught by Weber in view of Fisher and further in view of Boyce and Sartor to include wherein each of the N region identifiers is disposed on one of the N regions, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70.
Claims 9, 12-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Fisher and Boyce as applied to claim 1 above, and further in view of Leyh et al., (hereinafter ‘Leyh’, U.S. PGPub. No. 2009/0306647).
Regarding claim 9, Weber in view of Fisher and Boyce teach all of the limitations of the RF-based treatment system of claim 1. Although Weber discloses a conductive layer (electrode array 18, electrodes 56, 60 in Fig. 3-3C; it is noted that as broadly claimed, electrodes 56, 60 are all in electrical communication) (see obviousness rejection of claim 1 above), Weber in view of Fisher and Boyce are silent regarding wherein the conductive layer comprises a patterned region of copper traces in each of the N regions, wherein each of the patterned regions has one or more copper traces in electrical communication with copper traces arranged along the inner region.
However, in the same field of endeavor, Leyh teaches a similar RF-based treatment system (100 in Figs. 1A-3A, 5D-5F and 7-9B) comprising an applicator (handpiece 20) including a conductive layer (plurality of electrodes 40 a-n) configured for contacting the skin of a patient ([0053]; [0092]). Leyh teaches that the conductive layer (40 a-n) comprises a patterned region of copper traces ([0076], “spiral 44 may comprise a spiral trace of an electrically conductive metal, such as Cu”; [0076], “each electrode 40 of handpiece 20 (see, e.g., FIGS. 5D-F) may comprise a spiral 44”). Further, each of the patterned regions (spirals 44) has one or more copper traces in electrical communication with the other copper traces of the system (e.g. see Figs. 2A or 3A for electrodes 40a-n in electrical communication; see [0076] for Cu). Although the spiral (44 in Fig. 7) is shown as substantially round, Leyh teaches other configurations are also within the scope of the invention ([0076]-[0078]). It is well known in the art (as can be seen in Leyh) to utilize copper traces to form a conductive layer in order to effectively apply electrical energy to a target tissue in a treatment area of the patient ([0092]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the conductive layer as taught by Weber in view of Fisher and Boyce to include a patterned region of copper traces as taught by Leyh in order to effectively apply electrical energy to a target tissue in a treatment area of the patient ([0092]). This modification would have merely comprised a simple substitution of one well known conductive layer for another in order to produce a predictable result, MPEP 2143(I)(B).
In view of the prior modification of Weber in view of Fisher and further in view of Boyce and Leyh, the combination would necessary teach wherein the conductive layer comprises a patterned region of copper traces in each of the N regions, wherein each of the patterned regions has one or more copper traces in electrical communication with copper traces arranged along the inner region.
Regarding claim 12, Weber in view of Fisher and further in view of Boyce and Leyh teach all of the limitations of the RF-based treatment system according to claim 9. Weber further discloses wherein the applicator further comprises an electrical connector (electrical connecting cable 19 in Fig. 1; [0022], electrically couples the electrode assembly 14 with high frequency power supply 16), the electrical connector in electrical communication with one or more addressable regions of the conductive layer ([0022]; also see Figs. 3-3C and Figs. 5-8 for electrical connections to electrode array 18), the electrical connector (19) comprising a plurality of electrical contacts ([0033], electrical connections 66, 68), wherein the conductive layer (electrode array 18 in Fig. 3-3C) arranged along the inner region are in electrical communication with the electrical contacts (see Figs. 3-3C and Figs. 5-8 for electrical connections 66, 68 to electrodes 56, 60 of electrode array 18). 
In view of the prior modification of Weber in view of Fisher and further in view of Boyce and Leyh, it is noted that Leyh teaches the copper traces (see obviousness rejection of claim 9 above). Therefore, the combination would necessarily meet the limitations of the RF-based treatment system as recited in claim 12.  
Regarding claim 13, Weber in view of Fisher and further in view of Boyce and Leyh teach all of the limitations of the RF-based treatment system according to claim 12. 
In view of the prior modification of Weber in view of Fisher and further in view of Boyce and Leyh, Leyh teaches although the spiral (44 in Fig. 7) is shown as substantially round, other configurations are also within the scope of the invention ([0076]-[0078]). Weber in view of Fisher and further in view of Boyce and Leyh are silent regarding wherein the copper traces arranged along the inner region are arranged in a series of three or more adjacent sections, wherein the width of the three or more adjacent sections increase in width along a length of the three or more adjacent sections in a direction towards the electrical connector. However, it would have been an obvious matter of design choice to make the different portions of the copper traces of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ.
Regarding claim 17, Weber in view of Fisher and Boyce teach all of the limitations of the RF-based treatment system according to claim 1. Although Weber discloses a conductive layer (electrode array 18, electrodes 56, 60 in Fig. 3-3C), Weber in view of Fisher and Boyce are silent regarding further comprising a heat shield layer, wherein conductive layer comprises adjacent arrangements of electrical traces, wherein heat shield layer covers the portion of inner region, wherein the portion of the inner region and the heat shield layer are disposed above the arrangements of electrical traces. 
However, in the same field of endeavor, Leyh teaches a similar RF-based treatment system (100 in Figs. 1A-3A, 5D-5F and 7-9B) comprising an applicator (handpiece 20) including a conductive layer (plurality of electrodes 40 a-n) configured for contacting the skin of a patient ([0053]; [0092]). Leyh teaches that the conductive layer (40 a-n) comprises adjacent arrangements of electrical traces ([0076], “spiral 44 may comprise a spiral trace of an electrically conductive metal”; [0076], “each electrode 40 of handpiece 20 (see, e.g., FIGS. 5D-F) may comprise a spiral 44”, thereby meeting the limitation regarding adjacent arrangements of electrical traces). Although the spiral (44 in Fig. 7) is shown as substantially round, Leyh teaches other configurations are also within the scope of the invention ([0076]-[0078]). Further, in one embodiment, “spiral 44 may be affixed to treatment surface 22 via a layer of electrically insulating adhesive. Stated differently, in an embodiment, support layer 48 may comprise such a layer of electrically insulating adhesive” ([0086]; thereby meeting the limitation regarding a heat shield layer). As best understood by the Examiner, the heat shield layer (i.e. electrically insulating adhesive) covers a portion of the inner region (support layer 48), wherein the portion of the inner region and the heat shield layer are disposed above the arrangements of electrical traces (spiral 44). This configuration is utilized in order to effectively and safely attach traces to the device, thus providing a device to apply electrical energy to a target tissue in a treatment area of the patient ([0092]), thereby achieving a desired treatment result. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Weber in view of Fisher and Boyce to include a heat shield layer, wherein conductive layer comprises adjacent arrangements of electrical traces, wherein heat shield layer covers the portion of inner region, wherein the portion of the inner region and the heat shield layer are disposed above the arrangements of electrical traces as taught by Leyh. Doing so provides an effective and safe means of attachment for electrical traces to the device, thus providing a device to apply electrical energy to a target tissue in a treatment area of the patient ([0092]), and ultimately achieving a desired treatment result. Further, this modification would have merely comprised a simple substitution of one well known conductive layer for another in order to produce a predictable result, MPEP 2143(I)(B).
Regarding claims 18 and 19, Weber in view of Fisher and Boyce teach all of the limitations of the RF-based treatment system according to claim 1. Although Weber discloses the system may include thermal sensors (not shown) ([0028]), Weber in view of Fisher and Boyce are silent regarding comprising one or more temperature sensors per each of the N regions, and further comprising an RF treatment system in electrical communication with the applicator and each temperature sensor, further comprising a control system, wherein control system selectively addresses each of the N regions to transmit RF energy sequentially to facilitate uniform heating according to one or more patterns. 
However, in the same field of endeavor, Leyh teaches a similar RF treatment system (100 in Figs. 1A-3A) in electrical communication with an applicator (handpiece 20) comprising a plurality of electrodes (40 a-n) configured for contacting the skin of a patient ([0053]) and each of a plurality of temperature sensors (18 a-n) configured for contacting at least one of the skin and a target tissue of the patient ([0054]; see [0056] for other numbers of sensors). Leyh further teaches “[e]ach of temperature sensors 18 a-n may be configured for sensing temperature values of a portion of a target region of skin, wherein the target region of skin may be disposed adjacent to the target tissue…Each of temperature sensors 18 a-n may be in communication with control unit 14 for providing thereto sensed temperature values” ([0054]). The “[c]ontrol unit 14 may be configured for independently controlling each of electrodes 40 a-n with respect to at least one of mode, condition, and power or voltage. Such control of electrodes 40 a-n may be performed dynamically, during a surgical procedure, e.g., in response to temperature values sensed by at least one of temperature sensors 18 a-n” ([0054]; also see [0052], independently controlling active or return mode, ON or OFF condition, and power or voltage levels). By providing a plurality of temperature sensors and “dynamically configuring each electrode, e.g., with respect to mode (active or return), condition (i.e., ON or OFF), and power level, various RF field distributions within the tissue are obtained, and thus heating patterns within the target tissue are controllable” ([0041]), thereby increasing overall control and versatility of the system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Weber in view of Fisher and Boyce to further include one or more temperature sensors per each of the N regions, and further comprising an RF treatment system in electrical communication with the applicator and each temperature sensor, further comprising a control system, wherein control system selectively addresses each of the N regions to transmit RF energy sequentially to facilitate uniform heating according to one or more patterns as taught by Leyh. Doing so provides the option for various RF field distributions within the tissue, and thus more controllable heating patterns within the target tissue ([0041]), thereby increasing overall control and versatility of the system.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Fisher and Boyce as applied to claim 10 above, and further in view of Busse et al., (hereinafter 'Busse', U.S. PGPub. No. 2014/0182879).
Regarding claim 15, Weber in view of Fisher and Boyce teach all of the limitations of the RF-based treatment system according to claim 10. Although Weber teaches an RF-based treatment system (see rejection above), Weber in view of Fisher and Boyce are silent regarding further comprising an RF treatment system comprising an interface device in communication with the RF treatment system, the interface device comprising a clamp and a cable adapter, wherein the clamp opens and closes to releasably connect and align with electrical connector, wherein cable adapter is in electrical communication with electric contacts of clamp.
However, in the same field of endeavor, Busse teaches a similar treatment system (Figs. 1 and 5-10) comprising an interface device (contact-making element 17) in communication with the treatment system (see Fig. 1), the interface device comprising a clamp (holder 18, housing 20, insertion slot 21) and a cable adapter (see insulated high-voltage cable 16 inserted into locking slide 19), wherein the clamp (holder 18) opens and closes to releasably connect and align with electrical connector (see Figs. 6-9 for holder 18 and rotary spindle 24 which holder 18 can be pivoted about; also see high-voltage supply 12 and locking slide 19). Busse further teaches wherein cable adapter is in electrical communication with electric contacts of clamp (see metallic insulation displacement contacts 26 held at the end of the holder 18) ([0034], “the high-voltage supply 12 is connected to a contact-making element 17 via an insulated high-voltage cable 16, which contact-making element 17 has a pivotably mounted holder 18 and a locking slide 19”; [0038], “the insulation displacement contacts 26 cut into the material of the strip 1 from the upper side 10 until a metallic, i.e. electrically conductive, connect is produced with the metallic conductor wires 11”; [0040], “high-voltage potential supplied by the high-voltage supply 12 via the high-voltage cable 16 is conducted within the contact-making element in a manner known per se to the insulation displacement contacts 26, with the result that the electrode 14 is connected to a high-voltage potential via the insulation displacement contacts 26”). This configuration (i.e. holder 18, locking slide 19, housing 20, etc. of the contact-making elements 17) consists of a nonconductive material, for example plastics, with the result that safe insulation is ensured on all sides ([0038]). Further, the interface device provides a reliable and safe connection, thereby improving safety and control. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Weber in view of Fisher and Boyce to further include an interface device in communication with the RF treatment system, the interface device comprising a clamp and a cable adapter, wherein the clamp opens and closes to releasably connect and align with electrical connector, wherein cable adapter is in electrical communication with electric contacts of clamp as taught by Busse. Doing so provides a reliable and safe connection, thereby improving safety and control. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Fisher and further in view of Boyce and Leyh as applied to claim 18 above, and further in view of Morris (hereinafter 'Morris', U.S. PGPub. No. 2008/0125775). 
Regarding claim 20, Weber in view of Fisher and further in view of Boyce and Leyh teach all of the limitations of the RF-based treatment system according to claim 18. 
In view of the prior modification of Weber in view of Fisher and further in view of Boyce and Leyh, Leyh teaches a similar RF treatment system (100 in Figs. 1A-3A) in electrical communication with an applicator (handpiece 20) comprising a plurality of electrodes (40 a-n) configured for contacting the skin of a patient ([0053]) and each of a plurality of temperature sensors (18 a-n) configured for contacting at least one of the skin and a target tissue of the patient ([0054]; see [0056] for other numbers of sensors). Leyh further teaches “[e]ach of temperature sensors 18 a-n may be configured for sensing temperature values of a portion of a target region of skin, wherein the target region of skin may be disposed adjacent to the target tissue…Each of temperature sensors 18 a-n may be in communication with control unit 14 for providing thereto sensed temperature values” ([0054]). The “[c]ontrol unit 14 may be configured for independently controlling each of electrodes 40 a-n with respect to at least one of mode, condition, and power or voltage. Such control of electrodes 40 a-n may be performed dynamically, during a surgical procedure, e.g., in response to temperature values sensed by at least one of temperature sensors 18 a-n” ([0054]; also see [0052], independently controlling active or return mode, ON or OFF condition, and power or voltage levels). By providing a plurality of temperature sensors and “dynamically configuring each electrode, e.g., with respect to mode (active or return), condition (i.e., ON or OFF), and power level, various RF field distributions within the tissue are obtained, and thus heating patterns within the target tissue are controllable” ([0041]), thereby increasing overall control and versatility of the system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Weber in view of Flyash and further in view of Kappel and Leyh to further include an RF treatment system in electrical communication with the applicator and each temperature sensor, further comprising a control system as taught by Leyh. Doing so provides the option for various RF field distributions within the tissue, and thus more controllable heating patterns within the target tissue ([0041]), thereby increasing overall control and versatility of the system.
Weber in view of Fisher and further in view of Boyce and Leyh are silent regarding wherein the control system selectively bypasses one or more of the N regions in response to an operator selection that the one or more N regions is positioned above a sensitive tissue region. 
However, in the same field of endeavor, Morris teaches a similar configuration (Fig. 48) comprising electrodes (18) and/or a conductive surface (14con) coupled to a controller (339) “having logic resources (e.g. a microprocessor) 350 that adjusts the feedback signal, with a gradient search or matrix inversion algorithm known in the art, to provide a uniform electric field radiation into the target tissue site 5ci” ([0164]). Morris further teaches thermal sensors (22) may be positioned on electrodes (18) and may be coupled to the logic resources which switch from a monopolar to a bipolar mode, shut off or otherwise attenuate the delivery of power to target site, and are further in turn coupled to power source (20) ([0165]). The switching between modes, shut off or otherwise attenuation of power is desirable, for example, “switching to bipolar mode also serves to keep RF induced heating closer to tissue surface 5s thus preventing the unwanted heating of deeper tissue containing healthy tissue and/or thermally sensitive structures” ([0165]). In use, this configuration provides the ability to have feedback control to switch between modes and present the advantage of more refined and faster control over the depth of tissue heating to prevent thermal injury of underlying healthy /sensitive tissue without having to reposition the electrodes ([0165]), thereby increasing safety and efficiency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the system as taught by Weber in view of Fisher and further in view of Boyce and Leyh to include wherein the control system selectively bypasses one or more of the N regions in response to an operator selection that the one or more N regions is positioned above a sensitive tissue region as taught by Morris in order to provide the advantage of more refined and faster control over the depth of tissue heating to prevent thermal injury of underlying healthy /sensitive tissue without having to reposition the electrodes ([0165]), thereby increasing safety and efficiency.
Claims 27-28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Fisher and Leyh.
Regarding claim 27, Weber discloses (Figs. 1 and 3-3C; also see Figs. 5-8) a radiofrequency (RF)-based treatment system (high frequency power supply 16; [0024], “operative to generate high frequency electrical current, typically in the radio-frequency (RF) region of the electromagnetic spectrum, which is transferred to at least the active electrodes of the electrode array 18”) comprising: an applicator (Fig. 3) comprising a plurality of layers, the plurality of layers comprises a first dielectric layer (dielectric layer 64 in Fig. 3A), a second dielectric layer (dielectric layer 62 in Fig. 3A), and a conductive layer (electrode array 18, electrodes 56, 60 in Fig. 3-3C), wherein the first dielectric layer and the second dielectric layer sandwich the conductive layer (see Figs. 3A-3B).
Although Weber teaches an applicator comprising a plurality of layers, Weber is silent regarding a flexible applicator comprising an elongate inner spine region, and wherein the plurality of layers define a plurality of kerfs, the elongate inner spine region and N regions extending from the elongate inner spine region, wherein the plurality of kerfs divide the applicator into N regions extending from the elongate inner spine region.
However, in the same field of endeavor, Fisher (Figs. 1-2) teaches a similar system comprising a flexible multilayer applicator (flexible medical electrode 10) comprising an elongate inner spine region (central stem 18) and a plurality of kerfs that divide the applicator (10) into N regions (branches or furcations 20, 22) extending from the elongate inner spine region (18). The branches or furcations (20, 22) are more readily conformable to a patient than traditional applicators ([0004]-[0005]). Fisher teaches “[b]ecause of the thinness and furcated configuration of conductive layer 14, the flexibility of woven backing layer 12, and the amorphous nature of the hydrogel layer 28, electrode 10 is extremely flexible and can readily conform to contours of the body” ([0025]), thereby improving attachment and securement of the applicator during use. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Weber to include a flexible applicator comprising an elongate inner spine region, and wherein the plurality of layers define a plurality of kerfs, the elongate inner spine region and N regions extending from the elongate inner spine region, wherein the plurality of kerfs divide the applicator into N regions extending from the elongate inner spine region, as taught by Fisher in order to increase flexibility of the applicator and improve ease of conformity of the applicator to the contours patient’s body, ([0025]), thereby improving attachment and securement of the applicator during use. 
Further although Fisher teaches the elongate inner spine region (18 in Figs. 1-2) includes a bear wire electrode (34) to provide electricity to the strip (16) of the conductive layer (14), wherein each electrode portion in each of the N regions is in electrical communication with one or more electrode portions in the arrangement of electrode portions in the elongate inner spine region (see strip 16, and branches or furcations 20, 22 in electrical communication with one another), Weber in view of Fisher are silent regarding wherein the conductive layer defines an arrangement of electrical traces in the elongate inner spine region, wherein the conductive layer further defines a plurality of patterned traces in each of the N regions, wherein each patterned trace in each of the N regions is in electrical communication with one or more electrical traces in the arrangement of electrical traces in the elongate inner spine region.
However, in the same field of endeavor, Leyh teaches a similar RF-based treatment system (100 in Figs. 1A-3A, 5D-5F and 7-9B) comprising an applicator (handpiece 20) including a conductive layer (plurality of electrodes 40 a-n) configured for contacting the skin of a patient ([0053]; [0092]). Leyh teaches that the conductive layer (40 a-n) defines an arrangement of electrical patterned traces ([0076], “spiral 44 may comprise a spiral trace of an electrically conductive metal, such as Cu”; [0076], “each electrode 40 of handpiece 20 (see, e.g., FIGS. 5D-F) may comprise a spiral 44”). Further, each of the patterned regions (spirals 44) has one or more copper traces in electrical communication with the other copper traces of the system (e.g. see Figs. 2A or 3A for electrodes 40a-n in electrical communication; see [0076] for Cu). Although the spiral (44 in Fig. 7) is shown as substantially round, Leyh teaches other configurations are also within the scope of the invention ([0076]-[0078]). It is well known in the art (as can be seen in Leyh) to utilize copper traces to form a conductive layer in order to effectively apply electrical energy to a target tissue in a treatment area of the patient ([0092]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the conductive layer as taught by Weber in view of Flyash and Kappel to include an arrangement of electrical traces in the elongate inner spine region, wherein the conductive layer further defines a plurality of patterned traces in each of the N regions, wherein each patterned trace in each of the N regions is in electrical communication with one or more electrical traces in the arrangement of electrical traces in the elongate inner spine region, as taught by Leyh in order to effectively apply electrical energy to a target tissue in a treatment area of the patient ([0092]). This modification would have merely comprised a simple substitution of one well known conductive layer for another in order to produce a predictable result, MPEP 2143(I)(B).
Regarding claim 28, Weber in view of Fisher and Leyh teach all of the limitation of the system according to claim 27. Weber (Figs. 1 and 3-3C; also see Figs. 5-8) further discloses wherein the first dielectric layer (dielectric layer 64 in Fig. 3A) comprises a flexible dielectric insulation (see [0030], for polymer having an appropriate dielectric constant and dielectric strength as understood by a person having ordinary skill in the art; it is noted that the dielectric layer would necessarily have some degree of flexibility). Further, in view of the prior modification of Weber in view of Fisher and Leyh, the combination necessarily provides wherein the first dielectric layer is positioned in each of the N regions to manage heat by reducing edge effects from one or more of the patterned traces. See rejection of claim 27 above for obviousness rationale.
Regarding claim 32, Weber in view of Fisher and Leyh teach all of the limitation of the system according to claim 27. Weber further discloses wherein conductive layer (electrode array 18, electrodes 56, 60 in Fig. 3-3C) comprises a continuous copper sheet (see sheet electrode 56; [0029], “The sheet electrode 56 and secondary electrodes 60 are each constituted by an electrically conductive material, such as a metal like copper”).
In view of the prior modification of Weber in view of Fisher and Leyh, the combination necessary teaches wherein each of the N regions (see obviousness rejection of claim 1 above) further comprises a first layer of dielectric material having a first thickness and a first area (dielectric layer 64 in Fig. 3A; it noted layer 64 would necessarily have a first thickness and a first area), and a second layer of dielectric material having a second thickness and a second area (dielectric layer 62 in Fig. 3A; it noted layer 62 would necessarily have a second thickness and a second area), wherein the first layer of dielectric material (64) and the second layer of dielectric material (62) sandwiches a portion of the continuous copper sheet (56) disposed in each of the N regions. 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Fisher and Leyh as applied to claim 27 above, and further in view of Leyh.
Regarding claim 29, Weber in view of Fisher and Leyh teach all of the limitation of the system according to claim 27. Weber (Figs. 1 and 3-3C; also see Figs. 5-8) further discloses comprising an RF treatment system (high frequency power supply 16; [0024], “operative to generate high frequency electrical current, typically in the radio-frequency (RF) region of the electromagnetic spectrum, which is transferred to at least the active electrodes of the electrode array 18”) in electrical communication with the applicator (Fig. 3). Further, in view of the prior modification of Weber in view of Fisher and Leyh, Weber in view of Fisher and Leyh necessarily provide a system in electrical communication with the plurality of patterned traces. See rejection of claim 27 above for obviousness rationale. 
Weber in view of Fisher and Leyh are silent regarding the RF treatment system further comprising a control system, wherein control system selectively addresses each of the N regions to transmit RF energy sequentially to facilitate uniform heating according to one or more patterns.
However, in the same field of endeavor, Leyh further teaches a similar RF treatment system (100 in Figs. 1A-3A) in electrical communication with an applicator (handpiece 20) comprising a plurality of electrodes (40 a-n) configured for contacting the skin of a patient ([0053]). Leyh teaches the “[c]ontrol unit 14 may be configured for independently controlling each of electrodes 40 a-n with respect to at least one of mode, condition, and power or voltage. Such control of electrodes 40 a-n may be performed dynamically, during a surgical procedure, e.g., in response to temperature values sensed by at least one of temperature sensors 18 a-n” ([0054]; also see [0052], independently controlling active or return mode, ON or OFF condition, and power or voltage levels). By providing a plurality of temperature sensors and “dynamically configuring each electrode, e.g., with respect to mode (active or return), condition (i.e., ON or OFF), and power level, various RF field distributions within the tissue are obtained, and thus heating patterns within the target tissue are controllable” ([0041]), thereby increasing overall control and versatility of the system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Weber in view of Fisher and Leyh to further include a control system, wherein control system selectively addresses each of the N regions to transmit RF energy sequentially to facilitate uniform heating according to one or more patterns as taught by Leyh. Doing so provides the option for various RF field distributions within the tissue, and thus more controllable heating patterns within the target tissue ([0041]), thereby increasing overall control and versatility of the system.
Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Fisher and Leyh as applied to claim 27 above, and further in view of Boyce. 
Regarding claim 30, Weber in view of Fisher and Leyh teach all of the limitation of the system according to claim 27. Although Fisher teaches wherein two or more kerfs each define a gap between two of the N regions (see ‘kerfs’ defining a gap between branches or furcations 20, 22 as best illustrated in Fig. 2), forming branches or furcations (20, 22) that are more readily conformable to a patient than traditional applicators ([0004]-[0005]), Weber in view of Fisher and Leyh are silent regarding wherein the plurality of layers define a plurality of strain relief elements, wherein the gap extends from a strain relief element of the plurality of strain relief elements.
However, in the same field of endeavor, Boyce (Figs. 1A-1B) teaches flexible stretchable and conformable substrates (i.e.  flexible structured material substrate (SMS)) for integrated devices “having a patterned conformation that allows the substrate to experience local strains lower than the macroscopic strain imposed on the integrated device” ([0023]). Boyce teaches “[t]he strain permitting properties of the material will allow the SMS to experience areas of small, moderate or large strain without rupturing and provide shape recovery upon unloading. The SMS will be patterned with a structured (regular or irregular) system of “strain relief features” (SRFs) such as pores, slots, through holes, areas of reduced thickness, or a secondary material of contrasting mechanical behavior” ([0023]). Further each strain relief feature may be shaped as a semi-elliptical or elliptic-like shaped void (Figs, 1A-1B), but can be designed to have different shapes as desired ([0026]). Boyce further teaches “[t]he SRF patterns can be tailored to withstand a wide variety of loading conditions, while still maintaining continuous low strain regions within the substrate. For example, the SRF patterns can be tailored to allow biaxial stretching or multiaxial flexibility. Thus, these substrates can be used to create devices for which conformability to double (or more complex) curvature surfaces is desired” ([0027]). This configuration provides increased stretchability, flexibility, and/or conformability to these devices, for example flexible or stretchable electronics, and limits the overall strains and stresses transmitted to the components of the system and traces to avoid mechanical failure, and to ensure continuous electronic function, thereby allowing for novel applications ([0003]-[0004]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Weber in view of Fisher and Leyh to further include a plurality of strain relief elements, as taught by Boyce. Doing so provides increased stretchability, flexibility, and/or conformability of the applicator, and limits the overall strains and stresses transmitted to the components of the system and traces to avoid mechanical failure, thereby ensuring continuous electronic function, and allowing for novel applications and improved attachment to the body of the patient.
Although Boyce teaches the flexible structured material substrate (SMS) “will be patterned with a structured (regular or irregular) system of “strain relief features” (SRFs) such as pores, slots, through holes, areas of reduced thickness, or a secondary material of contrasting mechanical behavior” ([0023]), Weber in view of Fisher and further in view of Leyh and Boyce are silent regarding wherein the gap extends from a strain relief element of the plurality of strain relief elements. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Weber in view of Fisher and further in view of Leyh and Boyce to provide wherein the gap extends from a strain relief element of the plurality of strain relief elements since it has been held that rearranging parts of an invention involves only routine skill in the art,  In re Japikse, 86 USPQ 70. Further, as taught by the references above, such arrangement of parts would provide for increased stretchability, flexibility, and/or conformability of the applicator, and would limit the overall strains and stresses transmitted to the components of the system and traces to avoid mechanical failure, thereby ensuring continuous electronic function, and allowing for novel applications and improved attachment to the body of the patient.
Regarding claim 31, Weber in view of Fisher and further in view of Leyh and Boyce teach all of the limitation of the system according to claim 30, but are silent regarding wherein the width of the gap increases along a length of the kerf. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the width of the gap as taught by Weber in view of Fisher and further in view of Leyh and Boyce such that the width of the gap increases along a length of the kerf, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Response to Arguments
Applicant's arguments filed April 15, 2022 have been fully considered but they are not persuasive.
The claim objections and 112 rejections have been overcome,
Applicant’s arguments that the prior art of record fails to render the claims obvious are not persuasive. Specifically Applicant has argued (page 9), “there is no credible basis for Weber or Flyash to be slit or cut per the teachings of Kappel. In addition, Kappel's recital of spot welds and the lack of the various layers claimed teaches away from the designs of Weber, Flyash, and the features recited in amended claim 1 and new claim 27”. As explained in the prior art rejection above, Kappel (Figs. 1-2) teaches a similar system comprising a plurality of slits (80, 85, 90, 92) that allow the blanket and associated head cover to more easily conform to the patient’s body in use (col. 3, ll. 28-30), thereby improving attachment and security. Kappel teaches “more than two slits could be provided along the lower edge of the blanket, or further slits could be provided along other edges of the blanket to help with conformance of the blanket to the body of the patient” (col. 6, ll. 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date to have slits or cut per the teachings of Kappel in order to improve ease of conformity of the applicator to the patient’s body in use (col. 3, ll. 28-30), thereby improving attachment and security. Therefore, it is the Examiner’s position that Kappel provides teaching and motivation as to why one having ordinary skill in the would have provide such slits or cuts. 
Further, it is noted that Kappel is provided as a teaching reference, and therefore recital of spot welds and the lack of the various layers claimed would not teach away from the designs of the other references. Kappel is merely relied upon to show why one having ordinary skill in the art would have been motivated to provide slits to a device comprising layers such as the modified device of Weber in view of Flyash. 
Applicant has further argued (page 9), “there is no teaching in Kappel, Weber, or Flyash regarding how the designs of Weber or Flyash would be slit or spot-welded to result in the features of amended claim 1 and claim 27”, however it is not the duty of the Examiner to show how the device would specifically be built or formed, but rather to show that one having ordinary skill in the art would have been motivated and able to do so with the available information at the time. 
Applicant has further argued (pages 9-10) that “the structure of Weber's device is fundamentally incompatible with the teachings of Kappel. In part, Weber relates to a treatment apparatus designed to deliver energy at multiple selectable tissue depths using an electrode assembly 18 and other components as disclosed therein. As part of its electrode assembly 18, Weber appears to teach a sheet electrode 56 and array of voids 58 with secondary electrodes 60 in each of the voids. In Figure 3A, these voids 58 appear to be circles cut out of assembly 18 / sheet electrode 56. Weber's arrangement of voids teaches away from "wherein the first dielectric layer and the second dielectric layer sandwich the conductive layer," as recited in claim 1”. These arguments are not found persuasive. Applicant has failed to consider the modification of Weber made in view of Flyash, and instead is only considering Weber in view of Kappel. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the Examiner’s position that Weber teaches the plurality of layers comprises a first dielectric layer (dielectric layer 64 in Fig. 3A), a second dielectric layer (dielectric layer 62 in Fig. 3A), and a conductive layer (electrode array 18, electrodes 56, 60 in Fig. 3-3C), wherein the first dielectric layer and the second dielectric layer sandwich the conductive layer (see Figs. 3A-3B). Weber is then modified in view of Flyash from a handheld configuration to that of a flexible applicator. This modified system is then further modified in view of Kappel.
Applicant has again argued (page 10) “given the void regions in Weber, cutting kerfs into Weber would likely destroy its structural integrity. Applicants submit that there is no reasonable way to modify Weber or Flyash using Kappel, given the straightforwardness of Kappel's slit inflatable blanket and Weber's and Flyash's, respective, more complex electrical and structural assemblies that are likely to be rendered inoperative if cut, slit or spot-welded per Kappel's disclosure”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the arguments directed towards independent claim 27 and an inner spine region, Applicant is directed towards the rejection above for further clarification.
Further Applicant’s arguments (page 10) that neither Kappel, Weber nor Flyash teach or suggest any of the features relating to kerf and strain relief features emphasized in amended claim 1, are not persuasive. Applicant has only suggested that “the slits in Kappel would likely be a source of strain and failure due to repeatedly bending the plastic, wood pulp or other material near the slits when using the inflatable blanket on a hypothermia sufferer. Applicants submit that any other alleged teaching of strain relief elements in Kappel, which is silent with regard to the term "strain relief," mischaracterizes the reference and is clearly erroneous” but fails to provide any proof that this configuration would provide strain. Instead Kappel teach the plurality of slits (80, 85, 90, 92) allow the blanket and associated head cover to more easily conform to the patient’s body in use (col. 3, ll. 28-30). Kappel teaches “more than two slits could be provided along the lower edge of the blanket, or further slits could be provided along other edges of the blanket to help with conformance of the blanket to the body of the patient” (col. 6, ll. 1-4). Instead of producing added strain, the opening aid in conformance, thereby necessarily reducing stress and strain overall. 
Lastly, Applicant has argued (pages 10-11) “that Kappel (i) is unrelated to and non-analogous art relative to Weber, Flyash, and the claimed invention. Kappel appears to describe a blanket made from plastic or wood pulp that may be inflated to treat exposure by pumping hot air into it. Applicants submit that this is not "the same field of endeavor" as alleged in paragraph 25 of the instant action and that Kappel is non-analogous art that is being improperly combined with Weber and Flyash”. 
In response to applicant's argument that Kappel is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kappel is reasonably pertinent to the particular problem with which the applicant was concerned, and therefore is relied upon as a basis for rejection of the claimed invention. Kappel provides kerfs and strain relief elements as claimed in order to allow the apparatus to more easily conform to the patient’s body in use (col. 3, ll. 28-30).
It is the Examiner’s position that Weber et al., (U.S. PGPub. No. 2007/0088413) in view of Fisher, III (U.S. PGPub. No. 2003/0092978) and Boyce et al., (U.S. PGPub. No. 2010/0330338) teach each and every limitation of the system according to claim 1. It is the Examiner’s position that Weber in view of Flyash et al., (EP2627400B1) and Kappel (U.S. Pat. 5,792,216) teach each and every limitation of the system according to claim 1. Further is the Examiner’s position that Weber in view of view of Fisher and Leyh et al., (U.S. PGPub. No. 2009/0306647).
 No further arguments have been set forth regarding the dependent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.A.D./Examiner, Art Unit 3794                             

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794